Citation Nr: 0914446	
Decision Date: 04/17/09    Archive Date: 04/24/09

DOCKET NO.  06-32 713	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for a psychiatric 
disability, to include post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service from June 1970 to February 
1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an April 2006 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in New York, New York.  A Travel Board hearing was held at 
the RO in December 2008.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required on his part.


REMAND

At his December 2008 Travel Board hearing, the Veteran 
testified that he had been treated at multiple private and VA 
facilities for psychiatric problems, including PTSD, since 
his separation from active service.  The Veteran also 
testified that his claimed in-service stressor included 
witnessing a fellow soldier named William Sutton get killed 
by a mortar while they were on active service in Thailand in 
1972.  A review of the Veteran's service personnel records 
shows, however, that his overseas service consisted of active 
duty in the Philippines from January 1972 to March 1973 and 
his military occupational specialty (MOS) was administrative 
specialist.  His principal duties while in the Philippines 
included working in a dining hall.  The Veteran's service 
personnel records also do not show any active duty in 
Thailand or that he received any combat citations for any 
active service.

At his Board hearing, the Veteran also submitted a VA 
Form 21-4142 authorizing VA to obtain treatment records from 
a private treatment facility where, according to the 
Veteran's testimony, he currently receives treatment for 
psychiatric problems, including PTSD.  Thus, on remand, the 
RO/AMC should obtain these records.

The Board observes that service connection for PTSD requires 
medical evidence diagnosing the condition in accordance with 
VA regulations; a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred.  See 38 C.F.R. § 3.304 (2008).

Accordingly, the case is REMANDED for the following action:

1. Ask the Veteran and/or his service 
representative to identify all VA and non-
VA clinicians who have evaluated or 
treated him for a psychiatric disability, 
to include PTSD, since his separation from 
service.  Obtain outstanding VA treatment 
records that have not been associated with 
the claims file already.  Once signed 
releases are received from the Veteran, 
obtain outstanding private treatment 
records that have not been associated with 
the claims file already.  A copy of any 
negative response(s) should be included in 
the claims file.

2.  Then, schedule the Veteran for VA 
examination to determine the nature and 
etiology of his claimed psychiatric 
disability, to include PTSD.  The claims 
file must be provided to the examiner.  
All appropriate testing should be 
conducted.  Based on a review of the 
claims file and the results of the 
Veteran's examination, the examiner should 
be asked to provide an opinion as to 
whether the Veteran's symptomatology meets 
the criteria for a diagnosis of PTSD.  If 
PTSD is diagnosed, the stressor supporting 
the diagnosis of PTSD must be identified 
by the examiner.  If PTSD is not 
diagnosed, then the examiner should be 
asked to provide an opinion as to whether 
it is at least as likely as not that any 
current psychiatric disability other than 
PTSD, if diagnosed, had its onset in 
active service.

3.  Thereafter, readjudicate the claim of 
service connection for a psychiatric 
disability, to include PTSD.  If the 
benefits sought on appeal remain denied, 
the Veteran and his service representative 
should be provided a supplemental 
statement of the case.  An appropriate 
period of time should be allowed for 
response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2008).



_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

